EXHIBIT 10.5

1ST AMENDMENT TO THE 7% NOTES DUE MAY 31, 2008




The undersigned Holders of the 7% Notes due May 31, 2008 and related
Subscription Agreement and Security Agreement (“Bridge Agreement”) hereby amend
the following terms of the Bridge Agreement as set forth below.  Terms contained
in the Bridge Agreement that are not amended by this 1st Amendment shall remain
the same and in full force and effect.




1.

Section 2.0 of the Note entitled Maturity. The Maturity Date shall be extended
from May 31, 2008 to June 30, 2008.




2.

Section 5.0(a) of the Note entitled Optional Conversion.  The Conversion Price
(as defined in the Note) shall be lowered from $.08 to the lower of $.045 per
share of common stock or the price per share of common stock (referred to as
“X”) derived from the following equation:




X = 1.08/Y




X is defined as the price per share of common stock




Y is defined as the reverse split ratio declared by the Company’s Board of
Directors




3.

Section 9.1 of the Note entitled Default – [private company].    The first
sentence of said section shall be deleted and the following sentence inserted.




If the Company does not complete the proposed merger transaction with [private
company], by the Maturity Date whereby [private company] owns up to 90% of the
surviving entity, the Conversion Price shall automatically be reduced to the
lower of (i) $0.002 or (ii) the conversion price that would cause the majority
holder of the Notes to own upon conversion the number of shares of common stock
of the Company determined to be 51% of the outstanding Common Stock on a
fully-diluted basis and the remaining holders of the Notes to own a pro rata
number of common shares of common stock of the Company (the “Liquidated Damages
Shares”).




4.

Section 2(f) of the Security Agreement entitled GRANT OF SECURITY INTEREST. Said
section shall be deleted in its entirety and the following language inserted.




(f) all equipment, except the Gunnar matt cutter;




5.

The first paragraph of the Security Agreement.  The first paragraph of the
Security Agreement shall be deleted in its entirety and the following language
inserted.




SECURITY AGREEMENT, dated as of January 23, 2008 (this "Agreement") made by
Silvergraph International, Inc., a Nevada corporation (the "Company"), and the
undersigned subsidiaries of the Company (each a "Grantor" and collectively and
together with the Company the "Grantors"), in favor of the Majority Holder of
the 7% Notes (the "Buyer").





--------------------------------------------------------------------------------

6.

Section 3(c) of the Security Agreement.  Section 3(c) of the Security Agreement
shall be deleted in its entirety.










IN WITNESS WHEREOF, this 1st Amendment to the 7% Notes due May 31, 2008 has been
executed and delivered on the date hereof by the duly authorized representative
of the Company and the Holders.







COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







 

By:

/s/ James R.. Simpson

 

Name:

James R. Simpson

 

Title:

Chief Executive Officer

 

Date:

April 1, 2008







HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




 

By:

/s/ Cesar Moya

 

Name:

Cesar Moya

 

Title:

President and

Managing Member

 

Date:

April 3, 2008







THOMAS G. SCHUSTER




 

/s/ Thomas G. Schuster

 

Date:

March 25, 2008








2


